Loring, J.
The former judgment was for the same cause of action as that now sued on. It was rendered on the merits and is a bar not only on all the issues actually tried, but on all which might have been tried in it. Foye v. Patch, 132 Mass. 105. Bassett v. Connecticut River Railroad, 150 Mass. 178. Bradley v. Bradley, 160 Mass. 258. Watts v. Watts, 160 Mass. 464, 465. Harlow v. Bartlett, 170 Mass. 584, 591. Clare v. New York New England Railroad, 172 Mass. 211. Butrick, petitioner, 185 Mass. 107.

Judgment affirmed.